Hall, Judge.
The defendant’s conviction for possessing more than one quart of tax-paid liquor in a dry county, in violation of Ga. L. 1937-38, Ex. Sess., pp. 103, 123 (Code Ann. § 58-1077), was not supported by testimony that on December 23 eight half-pint bottles of liquor were found in the kitchen pantry in the defendant’s house and eight half-pint bottles were found in a bedroom occupied by the defendant’s son and *570his wife, testimony of the defendant’s wife that the defendant bought four of the half-pint bottles found in the kitchen for her at her request when he went to the store to buy a quart for himself for Christmas, testimony of the defendant’s son and his wife that the eight bottles found in their bedroom were purchased by them when they went to the store and each bought a quart in individual half-pint packages, and testimony of the defendant that the only liquor that he knew was in the house was that found in the pantry. Gibbs v. State, 66 Ga. App. 129 (17 SE2d 237). The case of Cheek v. State, 98 Ga. App. 874 (107 SE2d 247), where a conviction for possessing whiskey was held to be supported by the evidence, is not controlling here. There testimony was introduced to prove that the whiskey found in the defendant’s house belonged to other persons, but the opinion states that the jury were authorized to disbelieve the witnesses under the evidence, showing that their testimony was contradicted or discredited.
Submitted October 3, 1966
Decided November 3, 1966.
Marshall L. Fountain, for appellant.
James C. Abbot, Solicitor, for appellee.

Judgment reversed.


Nichols, P. J., and Deen, J., concur.